internal_revenue_service number release date index number --------------------- ------------------------------------ ---------------- ------------------------------------------------- --------------------------- department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-130377-09 date date legend taxpayer date type a type b type c type d business corporation a corporation b corporation c_corporation d a b corporation e ------------------------------------------- ---------------------- ---------- ------------------ ------------------------------- --------------------- --------------- ---------------------------- -------------------------------------- ---------------------------------- ---------------------- -------- ------- ----------------------------------- plr-130377-09 corporation f ----------------------------------------------------------------------------------------------------------- --------------------------------------------------------------- corporation g ----------------------------------------------- dear ------------- this is in reply to a letter dated date and a subsequent submission requesting rulings on behalf of taxpayer the requested rulings concern the treatment of a taxable_reit_subsidiary trs of taxpayer under sec_856 of the internal_revenue_code in the circumstances described below facts taxpayer is a publicly traded domestic_corporation that elected to be taxed as a real_estate_investment_trust reit for its tax_year beginning date taxpayer is engaged in the acquisition ownership and management of type a type b type c and type d properties the facilities except for the type c buildings and some type d facilities the properties are master-leased to business operating companies under triple net or absolute net leases that require the lessees to pay all property related expenses the majority of taxpayer’s type d facilities are master-leased to unrelated operating corporations under triple net or similar lease arrangements these operating companies are generally publicly held corporations or their subsidiaries or parents a small number of the facilities are leased to operating companies that are private corporations their subsidiaries or parents that are in the business of operating and managing business facilities for other corporations unrelated to taxpayer the publicly held operating corporations include corporation a corporation b and corporation c_corporation d is a privately held operating company corporations a b c and d will cumulatively be designated the operating companies the remaining type d facilities are either wholly owned by a trs of taxpayer or by a partnership in which the trs is a majority partner in the latter situation the trs owns between a and b percent of the capital and profits interests in its respective partnership each minority partner is a subsidiary of corporation e an unrelated publicly_held_corporation actively engaged in operating business facilities facilities owned by trs partnerships are managed and operated by the minority partner as are facilities that are wholly owned by the trs managers and operators of facilities owned by the trs currently include corporation f and corporation g which are subsidiaries of corporation e taxpayer represents that corporations f and g are separate legal entities for state law purposes and that they maintain their own bank plr-130377-09 accounts books_and_records also corporations f and g have their own employees under their separate control taxpayer represents that not one of corporations a - g owns more than percent of the shares of taxpayer and that no one or more persons owning more than percent of the shares of taxpayer owns more than percent of the shares of corporations a - g corporation e has been experiencing significant financial problems that it is seeking to remedy in some cases it may be necessary for taxpayer or the trs to have corporation f or corporation g replaced as the manager and operator at one or more of its type d facilities to ensure uninterrupted operation of the facilities due to the small number of high quality manager operators that are capable of managing and operating the type d facilities it may become necessary to replace corporations f and g with one of the operating companies or a subsidiary of an operating company taxpayer represents that it anticipates and fully expects that any operating company or its subsidiary that would manage or operate its type d facilities will be a separate legal entity for state law purposes and will maintain its own separate books records and accounts to ensure that taxpayer’s facilities have continuous dependable and high quality management and operations it may become necessary for taxpayer to provide financial assistance to an operating company and company e or their subsidiaries taxpayer and its trss propose to provide various forms of financial assistance including investments in secured and unsecured loans and equity investments such as common_stock preferred_stock warrants or options to acquire stock convertible preferred_stock convertible debt and loans with warrants the loans will have market based terms and recipients of the loans will continue to be paid a market fee for their services in all cases in which financial assistance is provided the relationship among the taxpayer its trss and the financial assistance recipients will continue to be on an arm’s length basis taxpayer represents that such financial assistance will not be provided to any manager or operator of a trs owned facility taxpayer further represents that in situations in which taxpayer or a trs makes a loan that is determined to be a security under sec_856 the loan will represent less than percent of the value of the total outstanding securities of the recipient of the loan taxpayer also represents that in cases in which taxpayer or a trs makes an equity_investment the equity_investment will represent less than percent of the vote or value of the total outstanding securities of the issuer pursuant to the amendment of sec_856 by the housing assistance act of p l taxpayer proposes to restructure the facilities that are currently owned by its trss under the proposed restructuring taxpayer will acquire the facilities from the trs and then lease them back to the trs all leases between taxpayer and its trss will be negotiated at arm’s length and reflect market rates and plr-130377-09 commercially reasonable terms each trs that leases the facilities from taxpayer will enter into a management and operating_agreement agreement with an entity that will meet the definition of an eligible_independent_contractor eik under sec_856 the trs will bear all the expenses for the operation of the facilities and will receive all the revenues net of operating_expenses and fees payable to the eik from the operation of the facilities pursuant to the agreement neither taxpayer nor any trs will make a loan to or make an equity_investment in any of the entities that will be an eik at taxpayer’s facilities taxpayer represents that with respect to the business facilities that are owned by the trs as well as facilities that will be leased to taxpayer’s trs pursuant to sec_856 any loan made by the trs or equity_investment made by the trs in corporation e when combined with any loan made to or equity_investment made in corporation e by taxpayer will represent less than percent of the vote or value of the total outstanding securities of company e accordingly no investment will be made in any corporation that leases a facility from taxpayer so as to violate the percent limitation under sec_856 taxpayer further represents that all of the agreements between taxpayer and the trs and the operating companies or company e or their respective subsidiaries will reflect market terms and will be negotiated by the parties at arm’s length specifically taxpayer represents that each of the lease agreements with an operating company or its subsidiary will be negotiated at arm’s length and its terms will represent fair_market_value for the facility leased law and analysis sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease sec_856 provides that any impermissible_tenant_service_income is excluded from the definition of rents_from_real_property sec_856 defines plr-130377-09 impermissible_tenant_service_income to mean with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for services furnished or rendered by the reit to tenants at the property or for managing or operating the property sec_856 provides certain exclusions from impermissible_tenant_service_income sec_856 provides that for purposes of sec_856 services furnished or rendered or management or operation provided through an independent_contractor from whom the reit does not derive or receive any income shall not be treated as furnished rendered or provided by the reit and there shall not be taken into account any amount which would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 sec_856 provides that amounts paid to a reit by a trs shall not be excluded from rents_from_real_property by reason of sec_856 when a reit leases a qualified_lodging_facility or qualified health_care_facility to a trs and the facility or property is operated on behalf of the trs by a person who is an eligible_independent_contractor sec_856 defines an independent_contractor as any person who does not own directly or indirectly more than percent of the reit’s shares and if such person is a corporation not more than percent of the total combined voting power of whose stock or percent of the total shares of all classes of whose stock is owned directly or indirectly by one or more persons owning percent or more of the shares of the reit sec_856 provides that the term eligible_independent_contractor means with respect to any qualified_lodging_facility or qualified_health_care_property any independent_contractor if at the time such contractor enters into a management agreement or similar service_contract with the trs to operate the facility or property the contractor or any related_person is actively engaged in the trade_or_business of operating qualified lodging_facilities or qualified health care properties for any person who is not a related_person with respect to the reit or the trs sec_856 provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment sec_856 provides that any corporation in which a trs owns directly or indirectly more than percent of the total voting power or value of the outstanding securities shall be treated as a trs sec_856 provides that a trs cannot directly or indirectly operate or manage a lodging_facility or a health_care_facility plr-130377-09 revrul_75_136 1975_1_cb_195 concerns whether a wholly owned subsidiary of a reit’s corporate investment adviser can serve as an independent_contractor to manage the reit’s property as required under sec_856 in determining that the subsidiary may qualify as an independent_contractor the ruling states that it is the relationship of the entity or individual such as an employee or trustee to the trust itself that precludes the entity from qualifying as an independent_contractor for the management of the property a relationship between the entity or individual and the trustee or employee or investment adviser of the reit would not in itself disqualify the entity assuming the other requirements for qualification as an independent_contractor are met accordingly the ruling holds that the wholly owned subsidiary of the investment adviser is not precluded from qualifying as an independent_contractor if it operates as a separate_entity with its own separate officers and employees and keeps its own separate books_and_records that clearly reflect its activities in the management of the property in revrul_73_194 a reit entered into a partnership with x corporation to construct and hold apartment buildings for investment the partnership_agreement provided that the partners would engage a management company to manage an apartment building the management company was employed in an arm’s length transaction and was paid a market rate for its services x corporation was a wholly- owned subsidiary of y corporation which owned a substantial percentage of the stock of the management company in concluding that the income received by the reit from the partnership will not be disqualified as rents_from_real_property due to the relationship between x y and the management company the ruling cites the legislative_history underlying sec_856 which states that the restrictions imposed by that section were intended to prevent income from active business operations from being included in a reit’s income the legislative_history indicates that for this requirement to be satisfied the reit and the independent_contractor must have an arm’s length relationship see h_r no 86th cong 2d sess 1960_2_cb_819 in revrul_2003_86 c b a reit owned all of the stock of a trs that owned an interest in a partnership the partnership was an independent_contractor under sec_856 the partnership provided certain noncustomary services to the reit’s tenants although the reit did not directly receive payments from the independent_contractor the reit indirectly held an equity_interest in the independent_contractor through its ownership of the trs the revenue_ruling states that sec_856 provides an exception for services furnished or rendered through a trs noting that the reit’s only interest in the independent_contractor is through the trs the ruling states that the services provided by the independent_contractor are provided by the trs to the extent of the trs’s interest in the independent_contractor accordingly the ruling concludes that the reit will not be treated as providing impermissible tenant services plr-130377-09 in the present case taxpayer or its trs may provide loans or financial assistance to a parent_corporation or affiliates of a manager or operator of taxpayer’s facilities taxpayer or its trs may also receive income from an equity_investment in the parent_corporation or an affiliate of a company operating or managing one or more of the facilities finally a trs may receive rental income from a parent_corporation or affiliate of a company that is a manager or operator of the trs’s facilities in each situation the income received by taxpayer or its trs is not derived from or dependent upon its relationship with the company operating or managing any of the facilities all of the agreements entered into by taxpayer or its trs for the management or operation of the facilities is represented to be arm’s length and reflecting market terms accordingly based on the information received and representations made we conclude that a trs of taxpayer that owns business facilities will not be treated as directly or indirectly operating or managing those facilities within the meaning of sec_856 because taxpayer receives rental income from the parent or affiliate of the operating company that is the manager or operator of a business facility a trs of taxpayer that owns business facilities will not be treated as directly or indirectly operating or managing the business facilities within the meaning of sec_856 because taxpayer or the trs makes a loan to either corporation e an operating company parent or their respective subsidiaries which do not manage or operate a business facility a trs of taxpayer that owns business facilities will not be treated as directly or indirectly operating or managing the business facilities within the meaning of sec_856 because taxpayer or the trs makes an equity_investment in corporation e an operating company parent or any of their respective subsidiaries other than corporation f corporation g a subsidiary of either corporation f or corporation g or any subsidiary of an operating company that is managing or operating a business facility in situations in which a trs of taxpayer leases business facilities from taxpayer and engages corporation f corporation g or a subsidiary of an operating company as an eligible_independent_contractor to manage or operate a business facility the trs will not be treated as directly or indirectly managing or operating the business facility under sec_856 rents received by taxpayer from the trs under the lease of the business facility will not be treated as other than rents_from_real_property because taxpayer or its trs makes a loan or equity_investment as described herein provided the loan or equity_investment represents less than percent of the vote or value of the total outstanding securities of the corporation to whom the loan is made or in which an equity_investment is made plr-130377-09 a trs of taxpayer that owns business facilities or that leases business facilities from taxpayer and engages corporation f corporation g or an operating company subsidiary as an eligible_independent_contractor to manage or operate a business facility pursuant to sec_856 will not be treated as directly or indirectly managing or operating the facility under sec_856 and rents received from the business facilities by taxpayer will not be treated as other than rents_from_real_property under sec_856 because the trs makes a loan as described herein or makes an equity_investment in corporation e provided that the loan or equity_investment when combined with any loan or equity_investment by taxpayer in corporation e represents less than percent of the vote or value of the total outstanding securities of corporation e except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code also no opinion is expressed concerning the treatment of payments between taxpayer’s trs and taxpayer for purposes of sec_857 this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely thomas m preston_______ thomas m preston senior counsel branch office of associate chief_counsel financial institutions products
